DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  This application is a continuation (CON) application of U.S. Application Serial Number 16/742,695, filed 1/14/2020, which is a continuation (CON) application of U.S. Application Serial Number 14/211,245, filed 3/14/2014.  This application claims benefit to U.S. Provisional Application Serial Number 61/790,136, filed 3/15/2013.  Claims 1-30 are pending and have been examined on the merits.

Information Disclosure Statement
The information disclosure statement submitted on 10/1/2021 has been considered by the examiner.

Claim Objections
Claims 8, 18 and 28 are objected to because of the following informalities:  Each of the claims at line 12 recite Ca2+ and Mg2+ which should be Ca2+ and Mg2+.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-5, 9-15, 19-25 and 29-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Papadopoulos et al., WO 00/75319 (Foreign Patent Document cite 130, IDS, 10/1/2021; herein “Papadopoulos”) in view of Krüger et al., US 2010/0285533 (US Patent Document cite 80, IDS, 10/1/2021; herein “Krüger”) in light of NPL document “Nutrient Mixture F-12 Ham Formulation”, published online 1/18/2009 (NPL cite 203, IDS, 10/1/2021).
Papadopoulos teaches a method for producing aflibercept (a receptor-Fc-fusion protein which is a VEGF trap protein comprising lg domain 2 of Flt1 (VEGF receptor) fused to lg domain 3 of Flk1 (VEGF receptor) fused to Fc of human lgG1 as defined at [0036] and [0083] of the specification; see Fig. 21A-C of Papadopoulos) comprising culturing CHO-K1 cells expressing aflibercept at 37 °C during a growth phase to form a cell culture then culturing the CHO cells at 34 °C during a production phase (p. 68, l. 20 – p. 69, l. 13).
Papadopoulos does not teach that the culture medium is a serum-free medium comprising 0.6 ± 0.09 mM ornithine, 0.714 ± 0.11 mM putrescine and plant hydrolysates; however, a person of ordinary skill in the art at the time of the invention would have found it obvious to culture the CHO-K1 cells in serum-free medium comprising 0.6 ± 0.09 mM ornithine and 0.714 ± 0.11 mM putrescine and plant hydrolysates in view of the disclosure of Krüger.
Krüger teaches improved cellular productivity in cell culture comprising polyamines and iron (Abst.) wherein the cultured cells are CHO cells, wherein the cellular productivity is the secretion of a protein product from the cells [0050-1].  Krüger teaches that the media can be serum-free ([0030], [0066]), can comprise plant üger teaches that preferred polyamines include putrescine and ornithine [0037], teaches that the media compositions can comprise multiple polyamines (Id.) and teaches that the culture medium comprises at least one polyamine at a concentration of from 30 to 120 mg/l [0017].  Hence, a person of ordinary skill in the art at the time of the invention would have found it obvious to practice the method made obvious by Papadopoulos in view of Krüger wherein the CHO-K1 cells stably expressing aflibercept taught by Papadopoulos are cultured at 37 °C during a growth phase to form a cell culture then culturing the CHO cells at 34 °C during a production phase for secretion of aflibercept into the media wherein the media is a serum-free cell culture medium comprising 30 to 120 mg/l putrescine, 30 to 120 mg/l ornithine and plant (soy) hydrolysate made obvious by Krüger because Papadopoulos teaches producing aflibercept with CHO-K1 cells, i.e. the method relies on cellular productivity, and Krüger teaches improving cellular productivity in cultures, which can be CHO cells secreting a protein of interest into the culture media, by culturing the cells in culture media that can comprise plant hydrolysates and that provides multiple polyamines to the cells, wherein putrescine and ornithine are the preferred polyamines and the concentration of the at least one polyamine is 30 to 120 mg/l; therefore, claims 1-5, 9-15, 19-25 and 29-30 are prima facie obvious.  
NOTE: The concentrations of ornithine and putrescine recited in claims 5, 15 and 25 can be expressed as 67 to 91 mg/l ornithine (0.51 mM (i.e. 0.6 – 0.09 mM) x 132.16 mg/mmol (ornithine molecular weight) = 67.4 mg/l; 0.69 mM (i.e. 0.6 + 0.09 mM) x 132.16 mg/mmol = 91.19 mg/l) and 53 to 73 mg/l putrescine (0.604 mM (i.e. 0.714 – 
Regarding claims 2, 12 and 22, Papadopoulos teaches culturing the cells for protein production at 34 °C (p. 68, l. 20 – p. 69, l. 13); therefore, claims 2, 12 and 22 are prima facie obvious.
Regarding claims 3, 13 and 23, the method made obvious by Papadopoulos in view of Krüger fully meets the limitations of the claimed method in claims 1-2, 4-5, 9-12, 14-15, 19-22, 24-25 and 29-30 due to the overlapping amounts of ornithine and putrescine in the cell culture medium in the method made obvious by Papadopoulos in view of Krüger; hence, the method made obvious by Papadopoulos in view of Krüger would meet the functional limitations of claims 3, 13 and 23 if the claimed method is enabled commensurate in scope with the claims because the method made obvious by Papadopoulos in view of Krüger fully meets the limitations of the claimed method in claims 1-2, 4-5, 9-12, 14-15, 19-22, 24-25 and 29-30; therefore, claims 3, 13 and 23 are prima facie obvious.
Regarding claims 9, 19 and 29, Papadopoulos teaches that the production of aflibercept is in CHO-K1 cells (p. 67, l. 25 – p. 68, l. 6); therefore, claims 9, 19 and 29 are prima facie obvious.
Regarding claims 10, 20 and 30, Papadopoulos teaches that the aflibercept protein product is removed from the bioreactor culture by tangential-flow filtration wherein fresh medium is added to the bioreactor to replace the volume removed for harvest (p. 70, ll. 1-13) which would appear to constitute a semi-continuous or fed batch process.  Hence, a person of ordinary skill in the art at the time of the invention would üger wherein the process is a semi-continuous or fed-batch process; therefore, claims 10, 20 and 30 are prima facie obvious.

Claims 1-5, 7-15, 17-25 and 27-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Papadopoulos in view of Krüger and Bramke et al., US 2007/0212778 (US Patent Document cite 76, IDS, 10/1/2021; herein “Bramke”) in light of NPL document “Nutrient Mixture F-12 Ham Formulation”, published online 1/18/2009 (NPL cite 203, IDS, 10/1/2021).
The discussion of Papadopoulos, Krüger and NPL document “Nutrient Mixture F-12 Ham Formulation” in relation to claims 1-5, 9-15, 19-25 and 29-30 set forth in the rejection above is incorporated herein.

Krüger teaches that the cell culture medium is based on standard culture media which can be Ham’s F12 medium [0024].  The NPL document “Nutrient Mixture F-12 Ham Formulation” presents the formulation for Ham’s F12 medium, demonstrating that Ham’s F12 comprises the mixture of amino acids (pp. 2-3) listed in claims 8, 18 and 28.  Ham’s F12 also comprises the fatty acid linoleic acid (p. 3); comprises the nucleosides hypoxanthine and thymidine (p. 3) and comprises calcium chloride and magnesium chloride (p. 2); hence, a person of ordinary skill in the art at the time of the invention would have found it obvious for the cell culture medium in the method made obvious by Papadopoulos in view of Krüger to comprise a mixture of amino acids or salts thereof, linoleic acid, calcium chloride and magnesium chloride because Krüger teaches that the üger meets all the limitations of claims 7-8, 17-18 and 27-28 save for the concentration of the amino acids.
Krüger’s serum-free cell culture medium comprises the amino acids present in Ham’s F-12 (“Nutrient Mixture F-12 Ham Formulation”, pp. 1-2, “Amino Acids”) which comprise all of the amino acids listed in claims 8, 18 and 28.  The amino acids present in Ham’s F-12 gives a concentration of amino acids of ~ 3.8 mM (“Nutrient Mixture F-12 Ham Formulation”, p. 1-2, “Amino Acids”) in Krüger’s serum-free cell culture medium.  Krüger doesn’t teach that the concentration of amino acids is greater than 40 mM; however, a person of ordinary skill in the art at the time of the invention would have found it obvious to practice the method made obvious by Papadopoulos in view of Krüger wherein the medium comprises at least 40 mM of amino acids as taught by Bramke.
Bramke teaches serum-free, chemically-defined cell culture medium (Abst.) for culturing CHO cells [0029] which can be CHO-K1 cells [0082] cultured for the production of proteins [0078] wherein the media comprises alanine, arginine, asparagine, aspartic acid, cysteine, glutamic acid, glycine, histidine, isoleucine, leucine, lysine, methionine, phenylalanine, proline, serine, threonine, tryptophan, tyrosine and valine [0145] with each amino acid at a concentration of 0.05 to 1,500 mg/L [0150].  Hence, a person of ordinary skill in the art at the time of the invention would have found it obvious to practice the method made obvious by Papadopoulos in view of Krüger wherein the medium comprises the fatty acid linoleic acid, the nucleosides hypoxanthine and thymidine, calcium chloride and magnesium chloride (which would constitute Ca2+ 2+ in solution) and at least 40 mM of amino acids with a reasonable expectation of success because Bramke teaches a serum-free cell culture medium for culturing CHO cells for the production of proteins comprising 300 to 1500 mg/L of the amino acids (300 mg/L of the amino acids listed above is 44.2 mM amino acids); therefore, claims 7-8, 17-18 and 27-28 are prima facie obvious.

Claims 1-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Papadopoulos in view of Krüger, Bramke and Grillberger et al., US 2015/0104867 (cite A, attached PTO-892; herein “Grillberger”) in light of NPL document “Nutrient Mixture F-12 Ham Formulation”, published online 1/18/2009 (NPL cite 203, IDS, 10/1/2021).
The discussion of Papadopoulos, Krüger, Bramke and NPL document “Nutrient Mixture F-12 Ham Formulation” in relation to claims 1-5, 7-15, 17-25 and 27-30 set forth in the rejection above is incorporated herein.
As discussed above, Krüger teaches improving cellular productivity of CHO derived cells by culturing the cells in cell culture media comprising polyamines wherein the media can be serum-free and comprise plant hydrolysates (Abst.; [0029]), but Krüger does not disclose the concentration of plant hydrolysates in the media.  However, a person of ordinary skill in the art at the time of filing would have found it obvious to use 0.05 w/v% - 0.5 w/v% soy hydrolysates (i.e. 0.5 g/l to 5 g/l) in the media as disclosed by Grillberger.
Grillberger teaches serum-free, animal protein-free cell culture media comprising polyamines and plant or yeast hydrolysates for cultivating cells for the production of üger and Bramke wherein the cell culture media comprises 0.05% - 0.5% (w/v), i.e. 0.5 g/l to 5 g/l, of soy hydrolysates with a reasonable expectation of success because Krüger teaches that the cell media can comprise soy hydrolysates and Grillberger teaches that their serum-free cell culture media compositions optimized for producing biological products from cells such as CHO cells more preferably comprises 0.5 g/l to 5 g/l of plant hydrolysates which can be soy hydrolysates; therefore, claims 6, 16 and 26 are prima facie obvious.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904. The examiner can normally be reached M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             
/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651